Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-13 and 15-21 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of transmitting, from a radiator, a first helical beam for OAM (Orbital Angular Momentum) and a first non-helical beam; and receiving, at the radiator, a second helical beam and a second non-helical beam, wherein the second non-helical beam is received by a single antenna element arranged at a center of a circle on a radiation surface of the radiator.
Regarding independent claim 8, patentability exists, at least in part, with the claimed features of transmit, from a radiator, a first helical beam for OAM (Orbital Angular Momentum) and a first non-helical beam, and receive, at the radiator, a second helical beam and a second non-helical beam, wherein the second non-helical beam is received by a single antenna element arranged at a center of a circle on a radiation surface of the radiator.
Regarding independent claim 15, patentability exists, at least in part, with the claimed features of a radiator configured to transmit a first helical beam for OAM (Orbital Angular Momentum) and a first non-helical beam, and receive a second helical 
Regarding independent claim 21, patentability exists, at least in part, with the claimed features of transmitting, by a radiator, a first helical beam for OAM (Orbital Angular Momentum) and a first non-helical beam; and receiving, by the radiator, a second helical beam and a second non-helical beam, wherein the second non-helical beam is received by a single antenna element arranged at a center of a circle on a radiation surface of the radiator.
Claims 2-6 depend from claim 1, claims 9-13 depend from claim 8, claims 16-20 depend from claim 15 and are included in the allowable subject matter.
Li (US 2015/0357710), Chen et al. (US9240956), and Matteoni et al. (US 2016/0111781) are all cited as teaching some elements of the claimed invention including a plurality of antenna elements with OAM beams, a plurality of antenna elements without OAM, as well as, a memory and processor therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/Primary Examiner, Art Unit 2845